Hon. Sam G. Reams           Opinion     No. O-4202
County Attorney
Brooks County               Re:  Taxation of personal property           of
Falfurrias,  Texas          a State banking corporation.

Dear Sir:
              We acknowledge receipt      of your request for an opinion
of this     department with reference      to the above subject.
             ‘Your request reveals  the ‘facts to be that *the
                                                            .  San
 Antonio Loan and Trust Company Is a bankrng .corporatlon,      organ-
 ized under the laws of the- State of Texas.       That they are the
 owners of about Pj,OOO acres of land and 1,00$3 head of cattle,
 all located    In Brooks County, Texas.     That the Brooks County
 Tax Collector    -maintains that the cattle should be taxed in
 Brooks County, while the bank contends that they are a part of
-the capital    assets and the tax thereon should be paid in Bexar
 County, the home .offlce.
            These cattle  constitute   a part of the personal prop-
ert    of the banking corporation    snd Article 71.65, Revised Civil
Sta f utes, 1925, provides in part as follows:
            ” . . . 4.  All other banks . . . shall          render
      their lists   in the following manner: . . .
            “(5)  All other property belonging or apper-
      taining to. said bank or business Including both
      personal property and real estate,    shall be listed
      as other personal property   and real estate.”
              Artlcie   7166, Revised    Civil   Statutes   of 1925,   provide.sr
            nEvery banking corporation    . . . shall . . .
      render its real estate to the tax assessor at the
      time and in the manner requ&red of individuals.
      At the time of making .-such-rendition   the president
      or some other officer   of said bank shall file with
      said assessor the Worn statement showing the num-
      ber and amount of the shares of said bank, the name
      and residence  of each shareholder,    and the number
Hon. Sam G. Reams, page 2      (o-4202)



     and amount of shares owned by him. Every share-
     hol.der of ‘.said bank, shall, in the city or town
     where said bank is located,    render at their actual
     value to the tax assessor all shares owned by him
     In such bank; and In case of his-failure      so to do,
     the assessor shall assess such unrendered shares
     as other uurendered property.     Each share in such
     bank shall be taxed only for the difference      between
     Its actual cash value. and .the .proportfonate   amount
     per stare at which its real estate, Is assessed.
     .,.  .

            Thi purpose of these two provisions       if our statutes     is
to provide a convenient means of taxing property belonging to a
banking corporation.       The bank is first   required to f lie a list
oft all proprty and- then .file. a list    showing the number and amount
of shares there are 4.n said bank and the names of the .shareholders,
together with the number and amount of the shares owned by each.
The shareholder Is then required to render hi,s shares for taxa-
tion at their actual value, and upon a failure          to render the as-
sessor shall render the shares and .place them on the unrendered
rolls.                                                       .
                      ‘.
            The effe+    of the& stat&es      1s to require the. banking
corpor’atlon to pay t-es      on .a11 of its real estate and the- shsre-
hold’ers .to pay the; taxes on the. personal property.         Engelke v.
Shlenker, 12 S.W. 9990City of MarshalL v.’ State Bank of Marshall,
127 S.W. 1083.     It follows   that a State bank is not liable       for the
taxes on Its personal -property.*.
          You &e thererore     advised that- Brook2 County. c&not ‘re-
quire San Antonio Loan and Trust Company to pay taxes on the 1,000
head of cattle located  in,. that county.     _ .. _
. .
          Trusting that the fo&goihg      fully answers your inquiry,
we are
APPROVED DEC.9 1941,.           Yours very ‘t&y
/s/ Grover &l&s                 ATTORNEY  GENERAL OF TEXAS
FIRST ASSISTANTATTORNEYGENERAL. By /s/ Richard H. Cocke
                                Richard H.. Cocke, Assistant
iPPiOvED: OPINIONCiOMMiTTEE
BY:       BWB, CHAIRMAN.
RHC:db:wb